
	

114 HR 573 IH: Estuary Urgent Needs Priority Program Act
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 573
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. Posey (for himself and Mr. Murphy of Florida) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To make competitive awards to national estuary programs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Estuary Urgent Needs Priority Program Act. 2.Competitive awardsSection 320(g) of the Federal Water Pollution Control Act (33 U.S.C. 1330(g)) is amended by adding at the end the following:
			
				(4)Competitive awards
 (A)In generalOf the amount made available under subsection (i), the Administrator shall make competitive awards under this paragraph.
 (B)Application for awardsThe Administrator shall solicit applications for awards under this paragraph from State, interstate, and regional water pollution control agencies and entities, State coastal zone management agencies, interstate agencies, other public or nonprofit private agencies, institutions, organizations, and individuals.
 (C)Selection of recipientsIn selecting award recipients under this paragraph, the Administrator shall select recipients that are best able to address urgent and challenging issues that threaten the economic and ecological well-being of coastal areas. Such issues shall include—
 (i)extensive seagrass habitat losses resulting in significant impacts on fisheries and water quality; (ii)recurring harmful algae blooms, unusual marine mammal mortalities;
 (iii)invasive exotic species which can threaten wastewater systems and cause other damage; or (iv)jellyfish proliferation limiting community access to water during peak tourism seasons.
 (D)PriorityThe Administrator shall give priority for the competitive awards described in subparagraph (A) to national estuary programs that are not part of the Geographic Programs as described in the explanatory statement referred to in section 4 of the Consolidated Appropriations Act, 2014 (Public Law 113–76; 128 Stat. 7 and printed on page H978 of the Congressional Record on January 15, 2014).
 (E)Authorization of appropriationsFrom the amounts made available under subsection (i), 15 percent shall be made available for the competitive awards program under this subsection..
		
